Name: Commission Regulation (EC) No 1220/96 of 28 June 1996 amending Regulation (EEC) No 1150/90 as regards the transitional adjustment of certain provisions relating to imports into the Community of certain milk products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT) in order to implement the Agreement on Agriculture concluded during the Uruguay Round of negotiations
 Type: Regulation
 Subject Matter: executive power and public service;  tariff policy;  economic geography;  international trade;  processed agricultural produce
 Date Published: nan

 29 . 6. 96 EN Official Journal of the European Communities No L 161 /57 COMMISSION REGULATION (EC) No 1220/96 of 28 June 1996 amending Regulation (EEC) No 1150/90 as regards the transitional adjustment of certain provisions relating to imports into the Community of certain milk products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT) in order to implement the Agreement on Agriculture concluded during the Uruguay Round of negotiations (d) the heading "notes" and Section 24 of licence applications and licences shall show respectively one of the following:  Derecho de aduana reducido en un 50 % , Producto ACP/PTOM Reglamento (CEE) n ° 715/90  Told nedsat med 50 %, AVS/OLT-varer forordning (EÃF) nr. 715/90  Zoll, ermÃ ¤Ã igt um 50 %, AKP/ULG ­ Erzeugnis Verordnung (EWG) Nr. 715/90  Ã Ã ±Ã Ã ¼Ã Ã  Ã ¼Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã ¿Ã  Ã ºÃ ±Ã Ã ¬ 50%, ÃÃ Ã ¿Ã Ã Ã ½ Ã Ã Ã /Ã ¥Ã §Ã  Kavovta|i.6g (EOK) api$. 715/90  Customs duty reduced by 50 %, ACP/OCT ­ Product Regulation (EEC) No 715/90 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in par ­ ticular Article 3 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1677/95 (2) lays down transitional measures until 30 June 1996 to facili ­ tate the move from the arrangements provided for by Commission Regulation (EEC) No 1150/90 of 4 May 1990 , laying down detailed rules for the application of the special arrangements for imports of milk and milk products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT)(3), as last amended by Regulation (EC) No 1 802/95 (4), to those introduced by the agreements concluded during the Uruguay Round of multilateral trade negotiations; Whereas the period for the application of the transitional measures was extended until 30 June 1997 by Council Regulation (EC) No 1193/96 extending the period for the adoption of the transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (*); whereas, pending the adoption by the Council of definitive measures, the measures provided for by Regulation (EC) No 1677/95 should be extended until 30 June 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,  Droit de douane rÃ ©duit de 50 %, produit ACP/PTOM reglement (CEE) n ° 715/90  Dazio doganale ridotto del 50 % , prodotto ACP/PTOM regolamento (CEE) n . 715/90  Douanerecht verminderd met 50 %, ACS/ LGO-produkt Verordening (EEG) nr. 715/90  Direito aduaneiro reduzido de 50 % , produto ACP/PTOM Regulamento (CEE) n ? 715/90  Tullia alennettu viidellÃ ¤kymmenellÃ ¤ prosen ­ tilla, AKT/MMA-tuote Asetus (ETY) N:o 715/90  NedsÃ ¤ttning med 50 % av tullsatsen, produkt AVS/ULT Forordning (EEG) nr 715/90 .HAS ADOPTED THIS REGULATION: Article 1 Article 3 (d) of Regulation (EEC) No 1150/90 is hereby replaced by the following: Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1996 to 30 June 1997. (') OJ No L 349, 31 . 12. 1994, p . 105. (2) OJ No L 159, 11 . 7. 1995, p. 5 . 0 OJ No L 114, 5. 5. 1990, p. 21 . 0 OJ No L 174, 26. 7. 1995, p. 27. ( !) See page 1 of this Official Journal . No L 161 /58 EN Official Journal of the European Communities 29 . 6. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1996. For the Commission Franz FISCHLER Member of the Commission